Citation Nr: 0117478	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-07 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
February 1950.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a February 2000 rating 
decision of the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO) in Wichita, Kansas.  That RO 
denied the claim for an increased evaluation.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's rheumatic heart disease is manifesting a 
workload of 7 metabolic equivalents (METs), and his ejection 
fraction has been measure recently at both 48 percent and 55 
percent.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent, and no more, 
have been met for rheumatic heart disease.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.104 (2000); 
the Veterans Claims Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The Act also created 
a duty to notify the veteran of any evidence required to help 
substantiate his claim.

The Board has determined that the duty to assist the veteran 
in the development of the claim has been met.  In connection 
with the claim, he was afforded a VA examination in April 
2000.  He was informed of the evidence he needed to 
substantiate the claim in a statement of the case issued in 
March 2000 and in a June 2000 supplemental statement of the 
case.  As such, the VA has met the notice and assist 
provisions of the Act.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2000).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned evaluations are based, as far as practicable, on 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran in May 1952 established service connection for 
rheumatic heart disease with mitral valve damage, inactive, 
Class II, and he is currently evaluated as 30 percent 
disabled because of the condition under 38 C.F.R. § 4.104, 
Diagnostic Code 7000.  That Code provides a 30 percent 
evaluation when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent evaluation is warranted with more than one episode 
of acute congestive heart failure in the past year, or; 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  A 100 percent evaluation is warranted when 
there is chronic congestive heart failure, or; workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, Code 
7000.

According to outpatient treatment records from the VA Medical 
Center in Wichita, the veteran in March 1998 had increasing 
rheumatic fever symptoms, including pain in the right hand, 
right shoulder, and neck.  In February 1999, the veteran 
indicated that he had been having chest pains for one year.

In March 1999, the veteran was able to exercise for six 
minutes before testing was discontinued due to exhaustion.  
An X-ray revealed an inferior wall defect that was fixed.  
The studies showed minimal peri-infarct reversibility.

An echocardiogram report from April 1999 showed that the 
veteran had a history of dyspnea.  The left ventricle 
displayed evidence of mild concentric hypertrophy.  The left 
ventricular chamber dimensions were normal.  The heart had 
mild to moderate inferior hypokinesis.  Ejection fraction was 
55 percent.  There were no other regional wall motion 
abnormalities.  The right ventricle was normal in size and 
function.  The examiner indicated that there were no signs of 
rheumatic valvular abnormalities.

The veteran submitted a cardiolite nuclear treadmill scan 
report from February 2000.  The report shows that the veteran 
had chest pain.  He had a fixed defect that was moderate in 
size in the inferior wall.  There was also companion wall 
motion abnormality in that zone with virtual hypokinesia.  
The examiner indicated that there was reduction of ejection 
fraction upon recalculation to the 48 percent range due to 
the veteran's hypokinesia of the inferior wall.

An April 2000 VA examination report shows that the veteran 
had intermittent chest pains, which were relieved with a 
tablet of nitroglycerin.  The last episodes had occurred 
earlier in the month.  The veteran had edema in his lower 
extremities and hands, and there was trouble breathing with 
some exercises.  He had intermittent nausea.  A thallium 
treadmill test in May 2000 showed that there were moderate 
signs of inferior wall myocardial infarction with peri-
infarction ischemia.  The veteran exercised for five minutes 
before stopping due to exhaustion, and the examiner stated 
that there were few differences with the test in March 1999.  
The left ventricular systolic function was within normal 
limits and left ventricular ejection was 55 percent.  The 
estimated workload was 7 METs.

The Board must now determine the extent of the disability's 
effect on the average impairment of earning capacity in civil 
occupations.  In this regard, the February 2000 report is 
probative that the higher evaluation should be awarded to the 
veteran for his rheumatic heart disease.  That report showed 
that his ejection fraction was in the 48 percent range, which 
meets the criteria for the 60 percent evaluation.  On the 
other hand, the May 2000 treadmill test shows that the 
veteran had left ventricular ejection of 55 percent, and an 
estimated workload of 7 METs.  The 55 percent ejection 
fraction does not meet the criteria for the higher 
evaluation; likewise, the workload of 7 METs does not show 
that a higher evaluation is warranted.  All of the other 
findings of record are not probative as to which of the 
evaluations to apply.  The Board concludes that the reports 
from February 2000 and April 2000 create a question as to 
which of the two evaluations should be applied.  In such a 
case, 38 C.F.R. § 4.7 mandates that the higher evaluation is 
for application.  The Board therefore will grant the claim 
for a higher evaluation than 30 percent.  A 60 percent 
evaluation should be applied to the veteran's rheumatic heart 
disease.

The Board further concludes that an evaluation in excess of 
60 percent is not warranted by the evidence.  None of the 
evidence of record shows that the veteran has chronic 
congestive heart failure.  The May 2000 thallium treadmill 
test showed that the estimated workload was 7 METs, rather 
than 3 METs or less.  As stated above, the lowest ejection 
fraction was 48 percent, recorded in February 2000, and there 
is no evidence of an ejection fraction of less than 30 
percent.  In light of these findings, a higher evaluation 
than 60 percent is not warranted.

In determining that a higher evaluation than 60 percent is 
not warranted, the potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
(2000) have been considered whether or not they were raised 
by the veteran as required by the holding of the U.S. Court 
of Appeals for Veterans Claims in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the 
veteran's heart disability.  In the instant case, however, 
there has been no showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  Under these circumstances, the 
Board determines that the criteria for referral for 
consideration of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In reaching this decision, the Board 
also considered the doctrine of reasonable doubt.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to an evaluation of 60 
percent, and no more, for rheumatic heart disease is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

